COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


MARIS COCKRELL,


                            Appellant,

v.

KAREN KIESLING and KANDICE
LYONS,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00005-CV

Appeal from the

356th District Court

of Hardin County, Texas

(TC# 47,498)

MEMORANDUM OPINION

 This appeal is before the Court on our own motion for determination of whether it should be
dismissed for want of prosecution.  Appellant, Maris Cockrell, filed a notice of appeal on December
2, 2009.  Appellant did not tender the filing fee.  By letter dated January 12, 2010, the Clerk of this
Court notified Appellant that the filing fee had not been paid and warned that failure to tender such
payment within twenty days may result in dismissal.  No response was received.  Another letter was
sent by the Clerk of this Court on March 19, 2010, reminding Appellant that the filing fee had not
been paid, and also notifying Appellant that the clerk's record was past due and that the Court had
received notice from the District Clerk that financial arrangements for the appellate record had not
been made.  Again, Appellant was notified of our intent to dismiss the case for want of prosecution
unless, within ten days of the notice, Appellant demonstrated grounds for continuing the appeal.
Appellant has not responded to the notice. Accordingly, pursuant to Tex. R. App. P. 42.3, we dismiss
the appeal for want of prosecution.

						GUADALUPE RIVERA, Justice

April 21, 2010

Before Chew, C.J., McClure, and Rivera, JJ.